United States Court of Appeals
                     For the First Circuit


No. 05-2690

            THOMAS S. McCLOSKEY AND KEVIN P. McCLOSKEY
     AS CO-ADMINISTRATORS OF THE ESTATE OF PHILIP McCLOSKEY,

                     Plaintiffs, Appellants,

                               v.

      ROBERT S. MUELLER III, IN HIS CAPACITY AS DIRECTOR OF
           THE FEDERAL BUREAU OF INVESTIGATION, ET AL.,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on May 16, 2006 is
corrected as follows:

     On page 14, line 19, change "alternation" to "alteration"